    Case 2:14-cv-07086-JAK-SK Document 216 Filed 02/24/20 Page 1 of 2 Page ID #:8759

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

    Case No.   LA CV14-07086 JAK (SKx)                                        Date    February 24, 2020
    Title      Raymond Alfred et al. v. Pepperidge Farm, Inc., et al.





    Present: The Honorable         JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    Cheryl Wynn                                           Lisa Gonzalez
                    Deputy Clerk                                    Court Reporter / Recorder
            Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                    Peter S. Rukin                                         Paul C. Evans
                   Adam J. Shafran

            Attorneys Present for Objectors:
                    John Shaeffer
                 Jordann R. Conaboy

    Proceedings:          PLAINTIFF’S MOTION FOR CORRECTIVE NOTICE (DKT. 205)


The motion hearing is held. The Court states its tentative view that it is inclined to grant Plaintiffs’
Motion for Corrective Notice (Dkt. 205) (the “Motion”), although argument is invited as to whether the
issues presented could be considered at a hearing on the motion for final approval. Counsel address
the Court and present their respective views as to the following: (i) whether corrective notice is
necessary and appropriate; (ii) the content of any corrective notice; (iii) to which class members
corrective notice should be provided; and (iv) appropriate methods for providing such notice.

The Court adheres to its tentative view that alleged miscommunications with class members are
sufficiently material to warrant a corrective notice to those Class members who are active distributors.
Therefore, the Motion is GRANTED.

Counsel shall meet and confer and file a joint report as to their respective and/or collective views, as to
what notice should be provided and to whom. The Court notes that counsel for the objectors have
opposed a new notice, and submitting proposed language as required is not a waiver of that position.
The joint report shall also include two versions of proposed notice. The first will be the language
proposed by Class counsel for the corrective notice to those members of the Class who have objected
or opted out at this time. It will also include a red-line with any changes proposed by counsel for the
objectors. The second version will be that proposed by counsel for the objectors to all members of the
Class, except former distributors. It will also include a red-line with any changes proposed by counsel
for the Class. Submitting proposed language as required is not a waiver of the objection by Counsel for
the Class to the issuance of such a notice.

The joint report shall also address any agreements and disagreements as to the method of notice by
the Administrator, whether the notice will be posed on the corresponding website and the expected
schedule for providing notice once an order issues as to its content. The parties shall file the joint report
on or before March 16, 2020.
                                                                                                  Page 1 of 2

    Case 2:14-cv-07086-JAK-SK Document 216 Filed 02/24/20 Page 2 of 2 Page ID #:8760

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

    Case No.   LA CV14-07086 JAK (SKx)                                       Date    February 24, 2020
    Title      Raymond Alfred et al. v. Pepperidge Farm, Inc., et al.




Based on the present estimates of the time that will be required to complete the notice process, the
Final Approval Hearing is scheduled for September 14, 2020 at 8:30 a.m. The motion for final approval
shall be filed on or before July 20, 2020. These dates may be changed depending on the time required
to complete the processes described above. A separate order will be issued following the submission of
the joint report as to the scope and content of the corrective notice.

IT IS SO ORDERED.

                                                                                              : 37

                                                            Initials of Preparer    cw




                                                                                               Page 2 of 2

